Citation Nr: 0725958	
Decision Date: 08/20/07    Archive Date: 08/29/07

DOCKET NO.  05-01 290	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for post 
traumatic stress disorder (PTSD), and if so, whether 
entitlement to service connection is warranted.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1969 to October 
1970.  

This matter comes to the Board of Veterans' Appeals  (Board) 
on appeal from a June 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Winston-
Salem, North Carolina, in which the RO found that new and 
material evidence had not been submitted to reopen the 
veteran's claim for service connection for PTSD.  

In August 2006, the Board remanded this matter to the RO via 
the Appeals Management Center (AMC) in Washington DC. to 
afford the veteran a hearing before a Veterans Law Judge.  In 
June 2007, the veteran testified before the undersigned 
Veterans Law Judge.  A transcript of that hearing is of 
record.  As the action required by the August 2006 Remand is 
completed, the matter has been returned to the Board for 
appellate consideration.  

In April 2007, the veteran submitted additional evidence not 
yet considered by the RO.  During the June 2007 hearing, he 
waived RO consideration of this evidence.  Therefore, the 
Board will consider all evidence of record, regardless of 
when the evidence was received by VA.  See 38 C.F.R. § 
20.1304(c)(2006).  

The issue of entitlement to service connection for PTSD is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  Service connection for PTSD was disallowed by an RO 
rating decision in February 2002.  That same month, the 
veteran was notified of that decision and of his appellate 
rights; he failed to perfect an appeal.  

2.  The evidence received since the February 2002 decision is 
not cumulative or redundant of the evidence previously of 
record and raises a reasonable possibility of substantiating 
the claim for service connection for PTSD.  


CONCLUSIONS OF LAW

1  The February 2002 rating decision that denied service 
connection for PTSD is final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. § 20.1103 (2006).

2.  New and material evidence has been presented to reopen 
the claim of entitlement to service connection for PTSD.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify claimants for VA benefits of 
information necessary to complete and support a claim and to 
assist claimants in the development of evidence.  38 U.S.C.A. 
§§ 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.159 (2006).  
As the issue of whether new and material evidence has been 
received has been resolved in the veteran's favor, analysis 
of whether VA has satisfied the duties to notify and assist 
is not in order.

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110 (2002); 38 C.F.R. § 3.303(a) 
(2006).  

Entitlement to service connection for PTSD requires (1) 
medical evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a) of VA regulations, that is, a diagnosis 
which meets the criteria in the 4th edition of the Diagnostic 
and Statistical Manual of Mental Disorders (DSM-IV); (2) 
credible supporting evidence that the claimed in-service 
stressors actually occurred; and (3) a link, established by 
medical evidence between current symptomatology and the 
claimed in-service stressor.  38 C.F.R. §§ 3.304(f) (2006).

Service connection for PTSD was initially denied by the RO in 
a February 2002 rating decision because evidence of record at 
that time failed to establish the occurrence of the claimed 
in-service stressor.  In a letter that same month, the 
veteran was informed of the decision and of his appellate 
rights.  He failed to perfect an appeal of that decision to 
the Board and the decision thus became final.  38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. § 20.1103 (2006).  

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  The exception to this rule is 38 U.S.C.A. § 
5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.

New and material evidence means evidence not previously 
submitted to agency decision makers which is neither 
cumulative nor redundant, and which by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim, and 
which raises a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2006).

The Court has clarified that, with respect to the issue of 
materiality, the newly presented evidence need not be 
probative of all the elements required to award the claim as 
in this case dealing with a claim for service connection.  
Evans v. Brown, 9 Vet. App. 273 (1996).  However, it is the 
specified bases for the final disallowance that must be 
considered in determining whether the newly submitted 
evidence is probative.  Id.  Such evidence must tend to prove 
the merits of the claim as to each essential element that was 
a specified basis for that last final disallowance of the 
claim.  Id.

In February 2004, the veteran submitted a document he asserts 
to be a copy of a letter written by him to his mother during 
his service in Vietnam.  Following a "P.S." is the 
statement "I made my third flight to day we kill a lot of 
enemy hope god will for give me."  For the purposes of 
reopening a previously denied claim, this evidence is 
presumed credible.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  

This letter constitutes evidence not been previously 
submitted to VA decision makers.  The letter is not 
cumulative or redundant of evidence of record prior to the 
February 2002 decision.  Rather, it appears to be a 
communication contemporaneous to the events described and 
thus tends to corroborate the veteran's contention that he 
served aboard helicopters engaged in combat with the enemy.  
If the veteran engaged in combat with the enemy and the 
claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stress.  38 C.F.R. § 
3.304(f)(1).  Thus, this evidence goes to the reason for the 
previous denial of his claim for service connection for PTSD; 
lack of evidence of an inservice stressor.  A reasonable 
possibility of substantiating the veteran's claim has been 
raised.  This letter is therefore new and material evidence, 
and the claim for service connection for PTSD is reopened.


ORDER

New and material evidence having been presented, the claim 
for service connection for PTSD is reopened.  


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the veteran's claim so that he is afforded 
every possible consideration

The veteran contends that he suffers from PTSD as the result 
of events involving combat with the enemy while serving in 
the capacity of a helicopter door gunner in the 116th 
Aviation Company (Assault Helicopter) of the HHC 269th.  An 
example of this assertion is contained in a document he 
submitted in June 2004 indicating that he flew his third 
mission in June 1970 with "lots of enemy killed."  During 
the June 2007 Board hearing, the veteran testified that he 
flew two or three missions in a helicopter in Vietnam every 
week of July or August 1970.  Hearing transcript at 6.  As 
the veteran has specified dates for his alleged engagement in 
combat with the enemy, on remand VA must assist the veteran 
by making efforts to obtain evidence verifying that he 
engaged in combat with the enemy.  See 38 U.S.C.A. § 5103A.  

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain all 
available Unit Histories, Operating 
Reports/Lessons Learned, and Morning 
Reports for the 116th Aviation Company 
(Assault Helicopter) of the HHC 269th, 
from June 1, 1970 through August 31, 1970.  
Request that the U.S. Army and Joint 
Services Records Research Center (JSRRC) 
provide any available information which 
might corroborate the veteran's alleged 
in-service stressor, as described in the 
body of this remand.  Associate any 
records obtained with the claims folder.  

2.  After undertaking any other 
development deemed essential in addition 
to that specified above, readjudicate the 
veteran's claim for service connection for 
PTSD.  If the benefit sought on appeal 
remains denied, the veteran should be 
provided a supplemental statement of the 
case (SSOC).  An appropriate period of 
time should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


